               Case 1:19-mj-00205-IDD Document 4 Filed 05/04/19 Page 1 of 1 PageID# 7
JS 45 (01/2008)                                    REDACTED

Criminal Case Cover Sheet                                                                                                     U.S. District Court
Place of Offense:                               Under Seal:Yes     _NoX                Judge Assigned:
City                                    Superseding Indictment                         Criminal Number:

County,/Parish Fairfax                  Same Defendant                                 New   Defend-ant X
                                        Magishate Judge Case Number 1:19-m                      5    Araignmelt        Date
                                        Search Warrant Case Number

                                        R 20lR 40 iiom District     of
                                        Related Case Name and No:
Defendant lnformation     :


Juvenile --Yes    _No X             FBI #
                    ]ENNIFER G.
Defendant Name: HERNANDEZ                                  Alias Name(s)
Addrcss:
Employment:
Birth date)LrrLrl960          SS#                Sex    F DefRace                Nationality                      Place of Birth
Height              Weight          _       Hair..1Q1g1_     Eyes Brown          Scars/Tattoos
    Interpreter:X No      _Yes          List language and./or dialect:                       Automobile Description
Location Status:
Arrest   Date     05/0312019
X   Already in Federal Custody as of              05/03/2019                LN   Alexandria City Jail

_Already in State Custody                    On Pretrial Release            _Not       in Custody

_Arrest Warranl Requested                    Fugitive                       _Summons          Requested

_Arrest Warrant Pending                      Detention Sought                    Bond
Defense Counsel Information:
Name:                                              _Court       Appointed               Counsel conflicted out:
Address:                                                 Retained
Telephone                                                Public Defender                Federal Public Defender's Office conflicted out
U.S. Attomey Information:

SAUSA William Reed            TelephoneNo: 703-299-3966                                    Bar #
Complainant Aqency, Address & Phone Number or Person & Title
Mirko O. Pena, Officer, Central Intelligerce Agency

U.S.C. Citations:
           Code/Section                 Description of Offense Charsed            Count(s)               CapitayFelony^4isd,/Pettv
                                        Entering or remaining on an
                                        Agency installation without proper
Set I      32 CFR $ 1903.7(a)           authori zation                             1                     Misdemeanor
Set 2

Set 3
                                                           (May be continued on reverse)


Date:      q k\ftY 20tq                 Signature of SAUSA
